     Case 2:20-cr-00190-JAM Document 65 Filed 09/21/21 Page 1 of 1


 1

 2
     HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
     MEGAN T. HOPKINS, SBN 294141
     Assistant Federal Defender
                                                             lFILED
                                                             ~.


 3   Designated Counsel for Service
     80 I I Street, Third Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     SHARON ANN PERKINS
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                    Case No. 2:20-cr-190-JAM
11
                      Plaintiff,                  ORDER FOR RELEASE OF SHARON ANN
12                                                PERKINS
      vs.
13
      SHARON ANN PERKINS,
14
                      Defendant.
15

16

17

18                                       ORDER OF RELEASE

19   Defendant SHARON PERKINS is to be released from Sacramento County Jail no later than

20   3:00 p.m. on Tuesday, September 21, 2021. Ms. Perkins is ordered to report to and reside at a
     residence approved by the probation officer and to check in with probation within 24 hours of
21
     release.
22

23

24

25                                                    ITED STATES DISTRICT COURT JUDGE

26

27

28

      Release Order                                -1-            United States v. Perkins, 2:20-cr-0190-JAM
